 

Exhibit 10.3

CONSENT AND SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This CONSENT AND SECOND AMENDMENT to Loan and Security Agreement (this
“Consent”) is entered into as of October 24, 2014, by and between Silicon Valley
Bank (“Bank”) and Relypsa, Inc., a Delaware corporation (“Borrower”) whose
address is 700 Saginaw Drive, Redwood City, California 94063.

RECITALS

A.        Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of May 2, 2013, as amended by that certain First Amendment to
Loan and Security Agreement by and between Bank and Borrower dated as of
July 26, 2013 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”). Bank has extended credit to
Borrower for the purposes permitted in the Loan Agreement.

B.        Borrower desires to form a wholly-owned Subsidiary, Relypsa UK Ltd.,
to be organized under the laws of the United Kingdom (such Subsidiary, “Relypsa
UK”) in connection with Borrower’s establishment of business operations in
Europe and regulatory processes related thereto. Borrower further desires to
have the ability to make Investments in Relypsa UK in an amount not to exceed
the greater of (i) Five Hundred Thousand Dollars ($500,000.00) or (ii) Three
Hundred Thousand Euro (€300,000.00), per fiscal year.

C.        Borrower has requested that Bank (i) consent to the formation of
Relypsa UK, and (ii) make certain amendments to the Loan Agreement as more fully
set forth herein.

D.        Bank has agreed to consent to the transactions set forth above and
amend certain provisions of the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.        Definitions.  Capitalized terms used but not defined in this Consent
shall have the meanings given to them in the Loan Agreement.

2.        Consent.  Subject to the terms of Section 9 below, Bank hereby
(a) consents to the formation of Relypsa UK, and (b) agrees that Borrower’s
ownership interest in Relypsa UK shall be deemed a “Permitted Investment” for
all purposes under the Loan Agreement and shall not, in and of itself,
constitute an “Event of Default” under Section 7.7 of the Loan Agreement.

3.        Amendments to Loan Agreement.

3.1        Section 6.5 (Operating Accounts).  Section 6.5 is amended by deleting
it in its entirety and replacing it with the following:

6.5        Operating Accounts.  Maintain its primary and its Subsidiaries’
primary operating accounts with Bank. The previous sentence shall not apply to
deposit accounts maintained by Borrower’s wholly-owned Subsidiary, Relypsa UK
Ltd., provided that the aggregate balance in such deposit accounts shall not
exceed the greater of (i) Five Hundred Thousand Dollars ($500,000.00) or
(ii) Three Hundred Thousand Euro (€300,000.00) at any time.

3.2        Section 7.8 (Transactions with Affiliates).  Clause (b) of
Section 7.8 is amended in its entirety and replaced with the following:

(b)         transactions between Borrower and Relypsa UK Ltd. (i) constituting
Permitted Investments or (ii) pursuant to which Relypsa UK Ltd. receives from
the Borrower reasonable and customary corporate and operating services
(including management, legal, administrative and accounting support and other
similar services, the compensation of third parties providing such services and
the payment of franchise fees or similar taxes and fees required to maintain the
corporate existence of Relypsa UK Ltd.), and

 

--------------------------------------------------------------------------------

 

3.3        Section 13.1 (Definitions).  The defined term “Permitted
Indebtedness” in Section 13.1 of the Loan Agreement is amended by deleting the
word “and” from the end of clause (h), replacing the period at the end of clause
(i) with “; and” and adding new clause (j) as follows:

(j)         Indebtedness of Relypsa UK Ltd. owing to Borrower constituting
Permitted Investments permitted under clause (i) of the definition of “Permitted
Investments.”

3.4        Section 13.1 (Definitions).  Clause (i) of the defined term
“Permitted Investments” in Section 13.1 of the Loan Agreement is amended in its
entirety and replaced with the following:

(i)         (i) Investments consisting of Borrower’s ownership of the equity
interests of Relypsa UK Ltd. and (ii) Investments in Borrower’s wholly-owned
Subsidiary, Relypsa UK Ltd., in an aggregate amount not to exceed the greater of
(A) Five Hundred Thousand Dollars ($500,000.00) or (B) Three Hundred Thousand
Euro (€300,000.00) in any fiscal year.

4.        Limitation of Amendments.

4.1        The consent set forth in Section 2 above and the amendments set forth
in Section 3 above are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.

4.2        This Consent shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

5.        Representations and Warranties.  To induce Bank to enter into this
Consent, Borrower hereby represents and warrants to Bank as follows:

5.1        Immediately after giving effect to this Consent, (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

5.2        Borrower has the power and authority to execute and deliver this
Consent and to perform its obligations under the Loan Agreement, as amended by
this Consent;

5.3        The organizational documents of Borrower most recently delivered to
Bank remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

5.4        The execution and delivery by Borrower of this Consent and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Consent, have been duly authorized by all necessary action on the part
of Borrower;

5.5        The execution and delivery by Borrower of this Consent and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Consent, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

5.6        The execution and delivery by Borrower of this Consent and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Consent, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made (other
than any 8-K, 10-Q or similar disclosure filing which will be made pursuant to
applicable securities laws); and

5.7        This Consent has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6.        Integration.  This Consent and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations

2

--------------------------------------------------------------------------------

 

between the parties about the subject matter of this Consent and the Loan
Documents merge into this Consent and the Loan Documents.

7.        Prior Agreement.  Except as expressly provided for in this Consent,
the Loan Documents are hereby ratified and reaffirmed and shall remain in full
force and effect. This Consent is not a novation and the terms and conditions of
this Consent shall be in addition to and supplemental to all terms and
conditions set forth in the Loan Documents. In the event of any conflict or
inconsistency between this Consent and the terms of such documents, the terms of
this Consent shall be controlling, but such document shall not otherwise be
affected or the rights therein impaired.

8.        Counterparts.  This Consent may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

9.        Effectiveness.  This Consent shall be deemed effective upon (a) the
due execution and delivery to Bank of this Consent by each party hereto, and
(b) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Consent.

10.        Covenant to Deliver.  Borrower agrees to deliver to Bank, in each
case in form and substance satisfactory to Bank:

10.1        as soon as available (but no later than five (5) Business Days after
the formation of Relypsa UK), copies of the formation documents and other
Operating Documents of Relypsa UK;

10.2        as soon as available (but no later than five (5) Business Days after
the formation of Relypsa UK), an updated Perfection Certificate of Borrower,
including all relevant information in respect of Relypsa UK; and

10.3        promptly upon request, such agreements, instruments or documents, in
form and substance satisfactory to Bank, or evidence satisfactory to Bank of the
taking of any actions, as Bank may request in order to perfect or continue
Bank’s Lien in the Collateral or to affect the purposes of the Loan Agreement or
this Consent.

11.        Governing Law.  This Consent and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.

[Signature page follows.]

 

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

Silicon Valley Bank

 

 

Relypsa, Inc.

 

 

By:

/s/ Milo Bissin

 

 

 

By:

/s/ Kristine M. Ball

Name:

Milo Bissin

 

Name:

Kristine M. Ball

Title:

Vice President

 

Title:

SVP, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Consent and Second Amendment to Loan and Security Agreement]

 